Order denying motion to amend judgment of foreclosure and sale reversed on the law and the facts, with ten dollars costs and disbursements, and plaintiff’s motion in all respects granted, without costs; the order to provide that defendant Bayside-Flushing Company, second mortgagee, as well as the plaintiff, may have the privilege of purchasing the premises at the foreclosure sale, subject to the unpaid taxes and assessments. (McConihe Realty Co. v. Scharnberger, Inc., 240 App. Div. 861.) Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.